PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
SAMSUNG ELECTRONICS CO., LTD.
Application No. 16/989,342
Filed: 10 Aug 2020
Attorney Docket No.: Q254614

:
:
:	DECISION ON PETITION
:
:
For: METHOD OF MANAGING DATA IN STORAGE DEVICE BASED ON VARIABLE SIZE MAPPING, METHOD OF OPERATING STORAGE DEVICE USING THE SAME AND STORAGE DEVICE PERFORMING THE SAME

This is a decision on the petitions filed June 27, 2022, under 37 CFR 1.182 for expedited
handling of the petition filed June 27, 2022, under 37 CFR 1.55(f) to accept a delayed
submission of certified copy of a foreign application.

The petition under 37 CFR 1.182 is hereby GRANTED. The petition for expedited
consideration includes payment of the petition fee under 37 CFR 1.182. The relief requested is
warranted. Accordingly, the petition under 37 CFR 1.55(f) is being considered out of turn.

A grantable petition under 37 CFR 1.55(f) must include:

1) A certified copy of the foreign application, unless previously filed,
2) A showing of good and sufficient cause for the delay, and
3) The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition
under 37 CFR 1.55(f) is GRANTED. Furthermore, the Office acknowledges receipt of the
certified copy of the foreign application retrieved on July 01, 2022.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on August 10, 2020. 

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or examination of the application should be directed to the Technology Center 2100 at (571) 272-2100.

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions